In a habeas corpus proceeding brought by the mother to obtain from the father the custody of their two children, now living with their father in the city of Beirut, Syria, order directing that the father return the children to the custody of the mother in the United States affirmed, with ten dollars costs and disbursements, without prejudice to the appellant’s moving to reopen the proceeding for consideration of all the facts upon compliance with the order from which the appeal is taken. The time for the return of the children to the custody of the petitioner is extended sixty days from the entry of the order hereon. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.